Citation Nr: 0000789	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
ulnar neuropathy, right upper extremity, as the result of 
hospitalization or medical treatment by the Department of 
Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from April 1960 to 
December 1963.

This matter arises from an August 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefit sought on 
appeal.  The veteran relocated and his case was transferred 
to the St. Louis, Missouri RO, which referred the case to the 
Board of Veterans' Appeals (Board) for resolution.


REMAND

In reviewing the record on appeal, the Board notes that two 
volumes of the veteran's claims file are missing.  The Board 
recognizes that the RO attempted to locate the files before 
the case was sent to the Board, but was not successful.  
However, as the missing volumes contain pertinent medical 
evidence, in particular, the records of the VA surgical 
procedure that is the subject of this claim, the Board finds 
that a remand is necessary to obtain the evidence in 
question.  VA adjudicators are deemed to have constructive 
notice of the records of such treatment, see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) and VAOPGCPREC 12- 95 
(1995), and the records in question have not been obtained 
for association with his claims folder, and are therefore not 
available for appellate consideration.

In addition, the Board notes that an RO decision in May 1995 
denied the veteran's original claim for entitlement to 
compensation under the provisions of Title 38, United States 
Code, Section 1151, for ulnar neuropathy, right upper 
extremity, as the result of hospitalization or medical 
treatment by the VA, and the veteran failed to substantively 
appeal that decision.  Thus, the threshold question is 
whether new and material evidence has been submitted to 
reopen the claim.  The RO failed to consider this threshold 
question and did not include the law and regulations 
pertaining to finality of RO decisions in its Statement of 
the Case.  See 38 C.F.R. § 3.156(a) (1999); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 
209, 214-5 (1999); Winters v. West, 12 Vet. App. 203, 206-7 
(1999).  In that regard, should the RO determine that the 
claim is reopened, consideration should be given to obtaining 
a VA medical opinion addressing the veteran's current 
condition, to include whether he had any additional 
disability following the surgical treatment in question, 
within the meaning of the applicable law and regulations.  

Accordingly, in view of the foregoing, the case is remanded 
to the RO for the following action:

1.  The RO should once again attempt to 
obtain the missing 2 volumes of the 
veteran's claims file, in particular, the 
VA medical records of the veteran's July 
1993 right ulnar nerve surgical 
transposition and attendant outpatient 
records.

2.  The RO should then adjudicate the 
threshold issue of whether new and 
material evidence has been submitted to 
reopen the veteran's claim for 
entitlement to compensation under the 
provisions of Title 38, United States 
Code, Section 1151, for ulnar neuropathy, 
right upper extremity, as the result of 
hospitalization or medical treatment by 
the VA in July 1993.  If the 
determination remains unfavorable, the RO 
should furnish the appellant and his 
representative with a Supplemental 
Statement of the Case.  After the veteran 
and his representative have been provided 
with an opportunity to respond, the case 
should be returned to the Board for 
appellate review. 


The purpose of this remand is to obtain relevant medical 
evidence and to afford the veteran due process of law.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

 


		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




